  Case 6:20-cv-01678-PGB-EJK Document 1 Filed 09/14/20 Page 1 of 8 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

EQUAL EMPLOYMENT OPPORTUNITY            )
COMMISSION,                             )
                                        )
                  Plaintiff,            )                    CIVIL ACTION NO. 6:20-cv-1678
                                        )
            v.                          )
                                        )                    COMPLAINT AND
RURAL/METRO CORPORATION OF              )
FLORIDA, d/b/a AMERICAN MEDICAL )                            JURY TRIAL DEMAND
RESPONSE,                               )
                  Defendant.            )
                                        )
________________________________________)

                                 NATURE OF THE ACTION


       This is an action under Title VII of the Civil Rights Act of 1964, Title I of the Americans

with Disabilities Act of 1990, and Title I of the Civil Rights Act of 1991 to correct unlawful

employment practices on the basis of sex (pregnancy) and disability and to provide appropriate

relief to Wendi Simpson. As alleged with greater particularity below, Defendant Rural/Metro

Corporation of Florida, d/b/a American Medical Response (“AMR”) discriminated against

Simpson, a qualified Emergency Medical Technician with a pregnancy-related disability, when it

refused to provide her with a reasonable accommodation such as light duty, even though such

accommodations were provided to other employees similar in their ability or inability to work.

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-5(f)(1) and (3) (“Title

VII”), Section 107(a) of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C.
  Case 6:20-cv-01678-PGB-EJK Document 1 Filed 09/14/20 Page 2 of 8 PageID 2




§ 12117(a), which incorporates by reference Section 706(f)(1) and (3) of Title VII, and pursuant

to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Middle District of Florida.

                                             PARTIES

       3.      Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is

the agency of the United States of America charged with the administration, interpretation and

enforcement of Title VII and Title I of the ADA, and is expressly authorized to bring this action

by Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1), and Section 107(a) of the

ADA, 42 U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1) and (3) of Title

VII.

       4.      At all relevant times, Defendant, a Florida corporation (the “Employer”), has

continuously been doing business in the State of Florida and the City of Orlando, and has

continuously had at least 15 employees.

       5.      At all relevant times, Defendant Employer has continuously been an employer

engaged in an industry affecting commerce under Sections 701(b), (g) and (h) of Title VII, 42

U.S.C. §§ 2000e(b), (g) and (h).

       6.      At all relevant times, Defendant Employer has continuously been an employer

engaged in an industry affecting commerce under Sections 101(5) and 101(7) of the ADA, 42

U.S.C.§§ 12111(5), (7).

       7.      At all relevant times, Defendant Employer has been a covered entity under

Section 101(2) of the ADA, 42 U.S.C. § 12111(2).




                                                  2
  Case 6:20-cv-01678-PGB-EJK Document 1 Filed 09/14/20 Page 3 of 8 PageID 3




                             ADMINISTRATIVE PROCEDURES

       8.      More than thirty days prior to the institution of this lawsuit, Wendi Simpson, née

Cossart, filed a charge with the Commission alleging violations of Title VII and the ADA by

Defendant Employer.

       9.      On April 14, 2020, the Commission issued to Defendant Employer a Letter of

Determination finding reasonable cause to believe that Title VII and the ADA were violated and

inviting Defendant to join with the Commission in informal methods of conciliation to endeavor

to eliminate the unlawful employment practices and provide appropriate relief.

       10.     On June 10, 2020, the Commission issued to Defendant Employer a Notice of

Failure of Conciliation advising Defendant that the Commission was unable to secure from

Defendant a conciliation agreement acceptable to the Commission.

       11.     All conditions precedent to the institution of this lawsuit have been fulfilled.

                                   STATEMENT OF FACTS

       12.     Defendant provides emergency and non-emergency medical transport to the

public out of their facility in Orlando, Florida. Defendant maintains a fleet of ambulances and

staffs these vehicles with Emergency Medical Technicians (“EMTs”) trained in Basic and

Advanced Life Support.

       13.     Charging Party Wendi Simpson, née Cossart, began working for Defendant as an

EMT in December 2014.

       14.     Simpson notified Defendant in July 2016 that she was pregnant.

       15.     Simpson began experiencing severe medical complications related to her

pregnancy, including vomiting, nausea, motion sickness, dehydration, and weight loss.




                                                 3
  Case 6:20-cv-01678-PGB-EJK Document 1 Filed 09/14/20 Page 4 of 8 PageID 4




          16.   On August 25, 2016, Simpson notified Defendant that she had been diagnosed

with hyperemesis gravidarum and provided Defendant with a letter from her doctor outlining her

restrictions, which included not riding in an ambulance due to her motion sickness, ambulating

patients, and a lifting restriction of 25 lbs.

          17.   Simpson’s severe pregnancy-related complications substantially limited several

major life activities, including, inter alia, lifting, working (riding in the ambulance and

ambulating patients), eating, and drinking.

          18.   Simpson requested a reasonable accommodation and suggested being provided

with light duty as one type of accommodation.

          19.   Defendant has a policy that accommodates employees who are temporarily unable

to perform their regular duties by providing them with light duty. Defendant’s policy, however,

is limited to employees who experience an occupational injury or illness that is accepted by

AMR’s worker’s compensation insurance carrier.

          20.   Defendant refused to provide Simpson with any accommodation.

          21.   Instead of providing Simpson with light duty, Defendant required that Simpson

take unpaid FMLA leave, telling Simpson, “if you can’t get on the truck, you have to fill out

your FMLA.”

          22.   Simpson went on leave in September 2016.

          23.   While Simpson was on leave, Defendant offered an accommodation of light duty

to another employee that the employee turned down.

          24.   On January 25, 2017, while Simpson was on leave, Defendant emailed Simpson

and its other employees requesting that employees volunteer to receive cross training of dispatch

duties.




                                                  4
  Case 6:20-cv-01678-PGB-EJK Document 1 Filed 09/14/20 Page 5 of 8 PageID 5




       25.     Simpson requested to receive the cross training.

       26.     Defendant refused to provide Simpson with the cross training assignment because

of her pregnancy.

       27.     As a result of Defendant’s refusal to provide an accommodation and refusal to

allow Simpson to receive cross-training, Simpson suffered damages.

                            STATEMENT OF TITLE VII CLAIMS

       28.     Paragraphs 12 through 27 are fully incorporated herein.

       29.     Since at least August 25, 2016, Defendant Employer has engaged in unlawful

employment practices on the basis of sex/pregnancy at its Orlando facility, in violation of

Section 703(a) of Title VII, 42 U.S.C. § 2000e-2(a) by failing to provide Simpson with an

accommodation otherwise provided to non-pregnant employees similar in their ability or

inability to work, in the form of light duty or modified duty assignments.

       30.     Since at least August 25, 2016, Defendant Employer has engaged in unlawful

employment practices on the basis of sex/pregnancy at its Orlando facility, in violation of

Section 703(a) of Title VII, 42 U.S.C. § 2000e-2(a) by failing to provide Simpson with an

accommodation otherwise provided to other non-pregnant employees similar in their ability or

inability to work, in the form of a light duty assignment to receive cross training.

       31.     The effect of the practices complained of above has been to deprive Wendi

Simpson of equal employment opportunities and otherwise adversely affect her status as an

employee, because of her sex.

       32.     The unlawful employment practices complained of above were intentional.

       33.     The unlawful employment practices complained of above were done with malice

or with reckless indifference to the federally protected rights of Wendi Simpson.




                                                  5
  Case 6:20-cv-01678-PGB-EJK Document 1 Filed 09/14/20 Page 6 of 8 PageID 6




                               STATEMENT OF ADA CLAIMS

        34.     Paragraphs 12 through 27 are fully incorporated herein.

        35.     Since at least August 25, 2016, Defendant Employer has engaged in unlawful

employment practices at its Orlando facility, in violation of Sections 102(a) and (b)(5) of Title I

of the ADA, 42 U.S.C. §§ 12112(a) and (b)(5) by failing to provide Simpson with a reasonable

accommodation.

        36.     Wendi Simpson was a qualified individual with a disability under Sections 3 and

101(8) of the ADA, 42 U.S.C. §§ 12102 and 12111(8). Simpson had an impairment, severe

pregnancy-related complications including hyperemesis gravidarum, that substantially limits a

major life activity/ies.

        37.     The effect of the practices complained of above has been to deprive Wendi

Simpson of equal employment opportunities and otherwise adversely affect her status as an

employee, because of her disability.

        38.     The unlawful employment practices complained of above were intentional.

        39.     The unlawful employment practices complained of above were done with malice

or with reckless indifference to the federally protected rights of Wendi Simpson.

                                    PRAYER FOR RELIEF

        Wherefore, the Commission respectfully requests that this Court:

        A.      Grant a permanent injunction enjoining Defendant Employer, its officers, agents,

servants, employees, attorneys, and all persons in active concert or participation with it, from

discriminating on the basis of sex by failing to provide pregnant employees with

accommodations otherwise provided to other employees similar in their ability or inability to

work.




                                                 6
  Case 6:20-cv-01678-PGB-EJK Document 1 Filed 09/14/20 Page 7 of 8 PageID 7




        B.     Grant a permanent injunction enjoining Defendant Employer, its officers, agents,

servants, employees, attorneys, and all persons in active concert or participation with it, from

discriminating on the basis of disability by failing to provide disabled employees with reasonable

accommodations.

        C.     Order Defendant Employer to institute and carry out policies, practices, and

programs which provide equal employment opportunities for women and qualified individuals

with disabilities, and which eradicate the effects of its past and present unlawful employment

practices.

        D.     Order Defendant Employer to make whole Wendi Simpson, by providing

appropriate backpay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of its unlawful employment practices.

        E.     Order Defendant Employer to make whole Wendi Simpson by providing

compensation for past and future pecuniary losses resulting from the unlawful employment

practices described above in amounts to be determined at trial.

        F.     Order Defendant Employer to make whole Wendi Simpson by providing

compensation for past and future nonpecuniary losses resulting from the unlawful practices

complained of above, including emotional pain, suffering, mental anguish, and inconvenience in

amounts to be determined at trial.

        G.     Order Defendant Employer to pay Wendi Simpson punitive damages for its

malicious and reckless conduct, as described above, in amounts to be determined at trial.

        H.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        I.     Award the Commission its costs of this action.




                                                 7
 Case 6:20-cv-01678-PGB-EJK Document 1 Filed 09/14/20 Page 8 of 8 PageID 8




                                  JURY TRIAL DEMAND

      The Commission requests a jury trial on all questions of fact raised by its complaint.


Dated: September 14, 2020                          Respectfully submitted,

                                                   U.S. EQUAL EMPLOYMENT
                                                   OPPORTUNITY COMMISSION

                                                   SHARON FAST GUSTAFSON
                                                   General Counsel

                                                   ROBERT A. CANINO
                                                   Acting Deputy General Counsel

                                                   GWENDOLYN Y. REAMS
                                                   Associate General Counsel

                                                   U.S. EQUAL EMPLOYMENT
                                                   OPPORTUNITY COMMISSION
                                                   131 M Street, N.E.
                                                   Washington, D.C. 20507

                                                   ROBERT WEISBERG
                                                   Regional Attorney

                                                   KRISTEN M. FOSLID
                                                   Supervisory Trial Attorney

                                                   /s/ Ana Consuelo Martinez
                                                   ANA CONSUELO MARTINEZ
                                                   Florida Bar No. 110394
                                                   Trial Attorney

                                                   U.S. EQUAL EMPLOYMENT
                                                   OPPORTUNITY COMMISSION
                                                   Miami District Office
                                                   100 SE 2nd Street, Suite 1500
                                                   Miami, FL 33131
                                                   Telephone: (786) 648-5791
                                                   ana.martinez@eeoc.gov
                                                   Counsel for Plaintiff EEOC




                                               8
